           Case 2:21-cr-00004-RFB-DJA Document 20 Filed 03/16/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     jared.l.grimmer@usdoj.gov
 6   Attorneys for the United States

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                      Case No. 2:21-cr-00004-RFB-DJA -0-
                                                   DJA0059-VCF0000-XXX
10                 Plaintiff,                       Motion to Unseal Case

11         v.

12   HUMBERTO GUZMAN-VIRGEN,
       aka “Humberto Virgen Guzman,”
13     aka “Humberto Virgen,”
       aka “Huberto Virgen,”
14
                  Defendant.
15

16

17         The United States of America, by and through its attorneys, Christopher Chiou,

18   Acting United States Attorney, and Jared L. Grimmer, Assistant United States Attorney,

19   moves for entry of the proposed Order unsealing the above-captioned case.

20         In support of its motion, the Government states:

21      1. On or about October 21, 2020, a Complaint was filed with the Court, charging Mr.

22   Guzman-Virgen with violation of 8 U.S.C. § 1326(a) and (b), Deported Alien Found in the

23   United States. See ECF No. 1, 2:20-mj-00924-BNW.

24
            Case 2:21-cr-00004-RFB-DJA Document 20 Filed 03/16/21 Page 2 of 3




1       2. Mr. Guzman-Virgen made an initial appearance before the Court on or about

2    October 23, 2020, and was ordered detained pending trial. Id. at ECF Nos. 9, 11. Mr.

3    Guzman-Virgen remains detained by the U.S. Marshals Service.

4       3. Mr. Guzman-Virgen has signed a plea agreement with the United States, and this

5    Court has set a change of plea hearing for March 18, 2021. This case was not sealed when

6    it was before the Magistrate Court, but when set before this Court, it was designated as

7    sealed.

8       4. Therefore, the United States moves this Court to unseal the above-captioned case, in

9    that keeping it sealed is not necessary.

10             DATED this 15th day of March, 2021.

11                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
12

13                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
14                                              Assistant United States Attorney

15

16

17

18

19

20

21

22

23

24


                                                   2
           Case 2:21-cr-00004-RFB-DJA Document 20 Filed 03/16/21 Page 3 of 3




1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00004-RFB-DJA ---

4                  Plaintiff,                      Order Unsealing Case

5          v.

6    HUMBERTO GUZMAN-VIRGEN,
       aka “Humberto Virgen Guzman,”
7      aka “Humberto Virgen,”
       aka “Huberto Virgen,”
8
                          Defendant.
9

10          Upon consideration and review of the Government’s motion:

11          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

12   v. Humberto Guzman-Virgen, is unsealed.

13          DATED this ______
                        16th day of March, 2021.

14                                                 By the Court:

15
                                                   ____________________________
16                                                 Honorable Richard F. Boulware, II
                                                   United States District Judge
17

18

19

20

21

22

23

24


                                               3
